Citation Nr: 0533518	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee suprapatellar spur. 

3.  Entitlement to compensable evaluation for right knee 
patellofemoral pain syndrome prior to May 28, 2004.

4.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1971 to June 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in July 
1998 and November 2004.  

In a July 2005 rating determination, the RO increased the 
veteran's disability evaluation for his right knee 
patellofemoral syndrome from noncompensable to 10 percent 
disabling and assigned an effective date of May 28, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In statements received at the Board in October 2005, the 
veteran reported that he had received recent treatment due to 
an increase in his knee and foot disabilities.  These 
treatment records are not part of the claims folder.

VA has an obligation to obtain relevant records adequately 
identified by the veteran.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is remanded for the RO or AMC to 
undertake the following:

1.  Obtain records of the veteran's 
treatment for knee and foot disabilities 
from Kenneth K. Taylor, M.D., from April 
2005 to the present; and from Innerfit 
East, LLC, from April to August 2005.

2.  Obtain records of physical therapy 
and outpatient treatment for knee and 
back disabilities at the VA Medical 
Center, in Montgomery, Alabama from 
January 2005 to the present.

3.  Afford the veteran an orthopedic 
examination to evaluate the current 
severity of the service connected pes 
planus and knee disabilities.  The 
examiner should review the claims folder, 
and note such review in the examination 
report or in an addendum.

With regard to the knee disabilities, the 
examiner should report the ranges of 
extension and flexion in degrees.  The 
examiner should determine whether the 
disability in either knee is manifested 
by weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report the 
presence and severity of lateral 
instability or recurrent subluxation.

With regard to pes planus the examiner 
should report whether there is marked 
pronation, extreme tenderness of plantar 
surface of the feet, marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation; and 
whether symptoms are improved by 
orthopedic shoes or appliances.

These findings are needed to rate the 
veteran's disabilities in accordance with 
the criteria contained in the rating 
schedule.  

4.  After ensuring that the development 
is complete, and all requested opinions 
have been provided, re-adjudicate the 
claims.  If any benefit is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

